142 T.C. No. 2



                  UNITED STATES TAX COURT



CHARLES M. CORBALIS AND LINDA J. CORBALIS, Petitioners v.
   COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 8220-13.                          Filed January 27, 2014.



       Petitioners seek judicial review of Letters 3477 denying their
claim for interest suspension under I.R.C. sec. 6404(g) and stating
that the determinations are not subject to judicial review under I.R.C.
sec. 6404(h). Respondent has moved to dismiss for lack of
jurisdiction.

      Held: The Court has jurisdiction under I.R.C. sec. 6404(h) to
review denials of interest suspension under I.R.C. sec. 6404(g).

      Held, further, the Letters 3477 were final determinations for
purposes of I.R.C. sec. 6404(h) even though petitioners’ concurrent
claims for abatement under I.R.C. sec. 6404(e) were still pending.
                                          -2-

      Cory Stigile, Sharyn M. Fisk, Della J. Bauserman, and Charles Paul Rettig,

for petitioners.

      Najah J. Shariff, for respondent.



                                     OPINION


      COHEN, Judge: This case is before the Court on respondent’s motion to

dismiss for lack of jurisdiction. The primary issue for decision is whether section

6404(h) applies to denials of interest suspension under section 6404(g). If so, we

must decide whether the notice from which petitioners seek review is a final

determination for purposes of section 6404(h)(1). All section references are to the

Internal Revenue Code in effect at all relevant times, and all Rule references are to

the Tax Court Rules of Practice and Procedure.

                                    Background

      The operative facts are set forth in respondent’s motion to dismiss and have

not been disputed. Petitioners resided in California at the time they filed the

petition. Petitioners seek review of four separate Letters 3477 issued by the

Internal Revenue Service (IRS) on October 11, 2012, in which the IRS concluded

that interest suspension under section 6404(g) does not apply with respect to
                                          -3-

taxable years 1996, 1997, 1998, and 1999 because of the effective date and

because it does not apply with respect to a liability reported on a return. The

explanation attached to each of the letters states that examination of petitioners’

returns followed petitioners’ having filed two Forms 1045, Application for

Tentative Refund. The consequent examination of the returns encompassed 1996,

1997, 1998, 1999, 2001, 2002, 2003, and 2004.

      Petitioners assert that the amounts in issue for 1996, 1997, 1998, and 1999

resulted from disallowance of a loss carried back from 2001 and that, therefore,

2001 is also a year in issue and is the year of the relevant tax return for

determining whether section 6404(g) applies. Petitioners allege jurisdiction under

section 6404(h) and Rule 280. In addition, petitioners allege that they meet the

requirements of section 7430(c)(4)(A)(ii) and that a final determination has been

made not to abate interest under section 6404.

      Each of the Letters 3477 sent to petitioners states: “The judicial review

provisions of IRC section 6404(h) do not apply to IRC section 6404(g).

Therefore, you do not have appeal rights, nor may you petition the Tax Court for

judicial review regarding this letter.”

      Also on October 11, 2012, the IRS sent to petitioners two separate Letters

2289 disallowing in full petitioners’ claim for abatement of interest for taxable
                                         -4-

years 1996, 1997, 1998, and 1999 under section 6404(e). Each of these Letters

2289 states: “This is not the IRS’s final determination”. On November 9, 2012,

petitioners filed a protest to the determinations set forth in the Letters 3477 and

2289 dated October 11, 2012.

Deferred Disputes

      Respondent asserts that petitioners have not shown that they meet the net

worth requirements of section 7430(c)(4)(A)(ii) that are incorporated into section

6404(h). Exhibits concerning petitioners’ net worth were identified in the

response to respondent’s motion but were inadvertently omitted from the filed

response. The exhibits were made part of the record by a supplemental filing by

petitioners. The exhibits consist of separate affidavits and net worth statements

for each petitioner compiled by their accountant and based upon acquisition costs

of assets that petitioners provided to the accountant. Although we comment on

that dispute below, we do not resolve it at this time.

      Respondent’s motion to dismiss presents those documents and arguments on

which we decide whether the Court has jurisdiction in this case. For further

understanding of the context, however, and to indicate which arguments will

necessarily be addressed if we conclude that the Court has jurisdiction, we
                                         -5-

mention here additional contentions of the parties that appear from the Letters

3477 that the IRS sent to petitioners.

      The amounts in dispute for 1996, 1997, 1998, and 1999 apparently arise

from settlement of disallowed carrybacks to those years of losses claimed for

2001. The IRS letters state, among other things, that section 6404(g) does not

apply to years before 1998 and that interest suspension does not apply with respect

to any tax liability reported on a return. The record here is inadequate to decide

how section 6404(g) applies to petitioners’ loss carrybacks, and the parties have

not addressed that issue in their filings. We therefore do not opine on that dispute

in this Opinion.

      Petitioners have asserted before the IRS various grounds for abatement of

interest under section 6404(e) and continue to pursue those claims

administratively. They do not dispute that the denial of their section 6404(e)

claims was not a final determination. Their petition, however, deals only with

interest suspension under section 6404(g).
                                        -6-

                                    Discussion

Statutory Terms

     Section 6404(a), (b), (e), and (f) provides:

     SEC. 6404. ABATEMENTS.

           (a) General Rule.--The Secretary is authorized to abate the
     unpaid portion of the assessment of any tax or any liability in respect
     thereof, which--

                  (1) is excessive in amount, or

                  (2) is assessed after the expiration of the period of
           limitations properly applicable thereto, or

                  (3) is erroneously or illegally assessed.

            (b) No Claim for Abatement of Income, Estate, and Gift
     Taxes.--No claim for abatement shall be filed by a taxpayer in respect
     of an assessment of any tax imposed under subtitle A or B.

                     *      *       *         *     *         *    *

          (e) Abatement of Interest Attributable to Unreasonable Errors
     and Delays by Internal Revenue Service.--

                  (1) In general.--In the case of any assessment of interest
           on--

                         (A) any deficiency attributable in whole or in part
                  to any unreasonable error or delay by an officer or
                  employee of the Internal Revenue Service (acting in his
                  official capacity) in performing a ministerial or
                  managerial act, or
                                 -7-

                  (B) any payment of any tax described in section
            6212(a) to the extent that any unreasonable error or delay
            in such payment is attributable to such officer or
            employee being erroneous or dilatory in performing a
            ministerial or managerial act,

      the Secretary may abate the assessment of all or any part of
      such interest for any period. For purposes of the preceding
      sentence, an error or delay shall be taken into account only if
      no significant aspect of such error or delay can be attributed to
      the taxpayer involved, and after the Internal Revenue Service
      has contacted the taxpayer in writing with respect to such
      deficiency or payment.

            (2) Interest abated with respect to erroneous refund
      check.--The Secretary shall abate the assessment of all interest
      on any erroneous refund under section 6602 until the date
      demand for repayment is made, unless--

                  (A) the taxpayer (or a related party) has in any way
            caused such erroneous refund, or

                   (B) such erroneous refund exceeds $50,000.

       (f) Abatement of Any Penalty or Addition to Tax Attributable
to Erroneous Written Advice by the Internal Revenue Service.--

             (1) In general.--The Secretary shall abate any portion of
      any penalty or addition to tax attributable to erroneous advice
      furnished to the taxpayer in writing by an officer or employee
      of the Internal Revenue Service, acting in such officer’s or
      employee’s official capacity.

            (2) Limitations.--Paragraph (1) shall apply only if--
                                        -8-

                         (A) the written advice was reasonably relied upon
                   by the taxpayer and was in response to a specific written
                   request of the taxpayer, and

                          (B) the portion of the penalty or addition to tax did
                   not result from a failure by the taxpayer to provide
                   adequate or accurate information.

                  (3) Initial regulations.--Within 180 days after the date of
            the enactment of this subsection, the Secretary shall prescribe
            such initial regulations as may be necessary to carry out this
            subsection.

      Section 6404(g) was added by the Internal Revenue Service Restructuring

and Reform Act of 1998 (RRA 1998), Pub. L. No. 105-206, sec. 3305(a), 112 Stat.

at 743, effective for tax years ending after July 22, 1998. Section 6404(g)

provides:

           SEC. 6404(g). Suspension of Interest and Certain Penalties
      Where Secretary Fails to Contact Taxpayer.--

                   (1) Suspension.--

                           (A) In general.--In the case of an individual who
                   files a return of tax imposed by subtitle A for a taxable
                   year on or before the due date for the return (including
                   extensions), if the Secretary does not provide a notice to
                   the taxpayer specifically stating the taxpayer’s liability
                   and the basis for the liability before the close of the 36-
                   month period beginning on the later of--

                                (i) the date on which the return is filed; or
                                  -9-

                           (ii) the due date of the return without regard
                    to extensions,

             the Secretary shall suspend the imposition of any
             interest, penalty, addition to tax, or additional amount
             with respect to any failure relating to the return which is
             computed by reference to the period of time the failure
             continues to exist and which is properly allocable to the
             suspension period.

                   (B) Separate application.--This paragraph shall be
             applied separately with respect to each item or
             adjustment.

If, after the return for a taxable year is filed, the taxpayer provides to
the Secretary 1 or more signed written documents showing that the
taxpayer owes an additional amount of tax for the taxable year, clause
(i) shall be applied by substituting the date the last of the documents
was provided for the date on which the return is filed.

             (2) Exceptions.--Paragraph (1) shall not apply to--

                    (A) any penalty imposed by section 6651;

                    (B) any interest, penalty, addition to tax, or
             additional amount in a case involving fraud;

                    (C) any interest, penalty, addition to tax, or
             additional amount with respect to any tax liability shown
             on the return;

                    (D) any interest, penalty, addition to tax, or
             additional amount with respect to any gross
             misstatement;

                    (E) any interest, penalty, addition to tax, or
             additional amount with respect to any reportable
                                         - 10 -

                  transaction with respect to which the requirement of
                  section 6664(d)(2)(A) is not met and any listed
                  transaction (as defined in 6707A(c)); or

                         (F) any criminal penalty.

                   (3) Suspension period.--For purposes of this subsection,
            the term “suspension period” means the period--

                       (A) beginning on the day after the close of the 36-
                  month period under paragraph (1); and

                        (B) ending on the date which is 21 days after the
                  date on which notice described in paragraph (1)(A) is
                  provided by the Secretary.

      The provision for Tax Court review of interest abatement requests was first

adopted as part of the RRA 1998. The relevant subsection now provides:

             SEC. 6404(h). Review of Denial of Request for Abatement of
      Interest.--

                   (1) In general.--The Tax Court shall have jurisdiction
            over any action brought by a taxpayer who meets the
            requirements referred to in section 7430(c)(4)(A)(ii) to
            determine whether the Secretary’s failure to abate interest
            under this section was an abuse of discretion, and may order an
            abatement, if such action is brought within 180 days after the
            date of the mailing of the Secretary’s final determination not to
            abate such interest.

                  (2) Special rules.--

                         (A) Date of mailing.--Rules similar to the
                  rules of section 6213 shall apply for purposes of
                                       - 11 -

                   determining the date of the mailing referred to in
                   paragraph (1).

                         (B) Relief.--Rules similar to the rules of
                   section 6512(b) shall apply for purposes of this
                   subsection.

                          (C) Review.--An order of the Tax Court
                   under this subsection shall be reviewable in the
                   same manner as a decision of the Tax Court, but
                   only with respect to the matters determined in such
                   order.

      When enacted in 1996 as part of the Taxpayer Bill of Rights 2 (TBOR 2),

Pub. L. No. 104-168, sec. 302(a), 110 Stat. at 1457-1458 (1996) (as amended by

TBOR 2 sec. 701(a) and (c)(3), 110 Stat. at 1463, 1464), then section 6404(g),

now section 6404(h), for the first time gave this Court jurisdiction to review

requests for abatement of interest in the case of proceedings commenced after July

30, 1996. Before the enactment of that provision, the Court generally lacked

jurisdiction over issues involving interest. See Yuen v. Commissioner, 112 T.C.
123, 126-127 (1999); 508 Clinton St. Corp. v. Commissioner, 89 T.C. 352, 354-

355 (1987).

      Respondent relies on the historic limitations on our jurisdiction over interest

and the use of the terms “suspension” and “shall” in section 6404(g) rather than

“abatement” and “may” in sections such as 6404(e) in arguing that section 6404(h)
                                         - 12 -

does not apply to petitioners’ claims under section 6404(g). Petitioners respond

that “abatement” in the title and context of section 6404 includes “suspension” and

that “decisions under Section 6404(g) are not in the absolute discretion of

Respondent and are more susceptible to Tax Court review than decisions under

Section 6404(e)(1).” The parties agree only that the legislative history of section

6404(g) is silent on the subject of this dispute.

      Respondent also cites Rev. Proc. 2005-38, sec. 205, 2005-28 I.R.B. 81, 81,

without quoting the applicable text. That text, and the related section 3.03, are as

follows:

      SECTION 2. BACKGROUND

                   *       *       *       *        *    *       *

            .05 Section 6404(h) provides the United States Tax
      Court with jurisdiction over any action brought by a taxpayer
      who meets the requirements of section 7430(c)(4)(A)(ii) to
      determine whether the Secretary’s failure to abate interest was
      an abuse of discretion, and to order an abatement. The action
      must be brought within 180 days after the date of mailing of the
      Secretary’s final determination not to abate interest.

             The judicial review provisions of section 6404(h) apply
      where the Service has abused its discretion by failing to abate
      interest as provided by section 6404. These provisions do not
      apply where the Service has failed to suspend interest under
      section 6404(g), except as provided in paragraph 3.03 below.
                                       - 13 -

      SECTION 3. ADMINISTRATIVE REVIEW PROCEDURE

                  *       *      *       *        *     *       *

             .03 If a taxpayer asserts that the Service failed to
      suspend interest under section 6404(g) as a result of an
      unreasonable error or delay in performing a ministerial or
      managerial act within the meaning of section 6404(e), the
      taxpayer may submit a claim for abatement on Form 843. The
      Service will consider the claim and issue a notice of final
      determination. If the Service denies the taxpayer’s claim in
      whole or in part, taxpayers who meet the requirements referred
      to in section 7430(c)(4)(A)(ii) may petition the Tax Court
      under section 6404(h) to determine whether the denial was an
      abuse of discretion. Pursuant to section 6404(b), a claim may
      not be submitted under this section 3.03 asserting only that
      interest was assessed for periods during which interest should
      have been suspended under section 6404(g).

      Petitioners argue that Rev. Proc. 2005-38, sec. 2.05, states an exception to a

general rule in section 3.03. Respondent replies that petitioners have ignored the

last sentence of the revenue procedure and that

      A more intuitive interpretation of the revenue procedure, which is
      presented in the Motion at paragraphs 31-32, is that paragraph 3.03
      provides guidance for circumstances where the elements of both
      I.R.C. § 6404 (e) and I.R.C. § 6404 (g) are met. In that special case,
      taxpayers may file a claim for abatement under I.R.C. § 6404 (e) of
      interest that rightfully should have been suspended under I.R.C. §
      6404 (g), but for unreasonable error or delay on behalf of an officer or
      employee of respondent in the performance of a managerial or
      ministerial function.
                                        - 14 -

Respondent does not argue that the revenue procedure is entitled to deference or

provide an explanation of the reasoning behind it. There is no explanation of why

section 6404(b) precludes section 6404(h) judicial review of section 6404(g)

determinations while not conflicting with judicial review of section 6404(e)

determinations. The apparent purpose of the subsections of section 6404 is to lay

out specific exceptions to and extensions of the general rule in section 6404(a).

Otherwise section 6404(b) would seem to contradict section 6404(e) and (f) to the

same extent that respondent suggests that it restricts section 6404(g).

      In many cases, we have discussed the deference due to pronouncements of

the IRS. See, e.g., Taproot Admin. Servs., Inc. v. Commissioner, 133 T.C. 202,

208-210 (2009) (dealing with a disputed revenue ruling), aff’d, 679 F.3d 1109 (9th

Cir. 2012). Revenue rulings are “an official interpretation by the Service”. Sec.

601.601(d)(2)(i)(a), Statement of Procedural Rules. By contrast, section

601.601(d)(2)(i)(b), Statement of Procedural Rules, states that “[a] ‘Revenue

Procedure’ is a statement of procedure that affects the rights or duties of taxpayers

or other members of the public under the Code and related statutes or information

that, although not necessarily affecting the rights and duties of the public, should

be a matter of public knowledge.” A statement of procedure does not purport to

be an official interpretation, and respondent does not argue here that the procedure
                                        - 15 -

is entitled to deference as an interpretation of section 6404. The revenue

procedure, in respondent’s terms, “provides guidance for circumstances” in which

taxpayers may file a claim for abatement of interest that should have been

suspended. Respondent argues only “an intuitive interpretation” of the procedural

guidance.

      There is no reasoning in support of the conclusion stated in the revenue

procedure, and we discern none for distinguishing between section 6404(e)

requests and section 6404(g) requests. Thus, the revenue procedure is not entitled

to deference. See Exxon Mobil Corp. v. Commissioner, 689 F.3d 191, 200 (2d

Cir. 2012), aff’g 136 T.C. 99, 117 (2011). A procedural pronouncement cannot

restrict or revise section 6404(h). See Commissioner v. Schleier, 515 U.S. 323,

336 n.8 (1995); Estate of Kunze v. Commissioner, 233 F.3d 948, 952 (7th Cir.

2000), aff’g T.C. Memo. 1999-344. The wording and context of the statute,

supplemented by more general legal principles, control.

      First, we agree with petitioners that all of section 6404 deals with

abatement, of which suspension is a category. A claim that interest should have

been suspended for a period is the logical equivalent of a claim for abatement of

interest that has been assessed for that period. As petitioners explain,
                                        - 16 -

      Under Section 6404(g), interest begins to accrue on a liability from
      the due date of the return until Respondent issues a notice stating a
      liability and the basis for that liability within 18-months [currently
      36-months] of the later of due date of the return or the date the return
      was filed. See IRC §6404(g). If Respondent fails to issue the notice
      by the time prescribed, the interest accrued on the liability during the
      suspension period is abated. If Respondent issues the notice within
      the time period prescribed, the accrued interest remains assessed.
      That the Code provides for the specific term “suspension period” does
      not mean that the later elimination of interest for that period is not in
      fact an abatement.

We agree with petitioners’ explanation. Although the factual record is incomplete,

it appears from the Letters 3477 that the interest in dispute has been assessed. If

the assessment is erroneous because part of the interest should have been

suspended, abatement would be the remedy.

      The Court has stated, without limitation, that “section 6404(h) authorizes

the Court to review for an abuse of discretion the Commissioner’s refusal to abate

interest under section 6404.” Urbano v. Commissioner, 122 T.C. 384, 390 (2004)

(citing Woodral v. Commissioner, 112 T.C. 19, 22-23 (1999)). We see no

persuasive reason why, as suggested by respondent, petitioners should have to

seek recourse on their suspension of interest claim in another court. See Hinck v.

United States, 550 U.S. 501, 506-508 (2007) (discussing congressional intent to

provide exclusive jurisdiction to the Tax Court in interest abatement cases).
                                        - 17 -

      We see no persuasive reason why interest suspension, when enacted in the

RRA 1998, was to be treated separately from interest abatement for purposes of

judicial review. When the interest suspension provision was adopted in 1998, the

judicial review provision was redesignated by the RRA 1998 from section 6404(g)

to section 6404(i); it was changed to section 6404(h) in 2002 by the Victims of

Terrorism Tax Relief Act of 2001, Pub. L. No. 107-134, sec. 112(d)(1), 115 Stat.

at 2434. In each version of the statute, the provision for judicial review follows

the types of determinations subject to review. We are cognizant of section

7806(b), which provides in part that “[n]o inference, implication, or presumption

of legislative construction shall be drawn or made by reason of the location or

grouping of any particular section or provision or portion of this title”. However,

we can consider the similarity of terms and provisions within the Code as an aid to

interpretation. See Pen Coal Corp. v. Commissioner, 107 T.C. 249, 256, 258

(1996). What subsections (e), (f), and (g) of section 6404 have in common is that

they are relief provisions for taxpayers affected by errors or omissions of the IRS.

We see no reason to characterize differently the effect of the grant of jurisdiction

to review denials of abatement under these subsections.

      Second, we agree with petitioners that nondiscretionary acts, suggested by

the use of “shall” in a statute, are more susceptible of judicial review than
                                        - 18 -

discretionary acts. Historically, clear indications of congressional intent to subject

discretionary administrative action to judicial review have been required. See

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 410 (1971)

(interpreting 5 U.S.C. sec. 701(a)(2), which exempts discretionary administrative

action from judicial review), abrogated on other grounds by Califano v. Sanders,

430 U.S. 99 (1977); Argabright v. United States, 35 F.3d 472, 475 (9th Cir. 1994);

Selman v. United States, 941 F.2d 1060, 1064 (10th Cir. 1991); Horton Homes,

Inc. v. United States, 936 F.2d 548, 551-552 (11th Cir. 1991). The enactment of

section 6404(h), initially as section 6404(g), rendered obsolete cases such as

Argabright, Selman, and Horton Homes, which denied judicial review of IRS

discretionary denials of abatement of interest. See Miller v. Commissioner, 310
F.3d 640, 643 (9th Cir. 2002), aff’g T.C. Memo. 2000-196. Cases mentioning but

not applying the interest suspension provisions of section 6404(g) were deficiency

cases that did not involve a final determination not to suspend interest that had

been assessed or involved years before the effective date of section 6404(h). None

held that we lack jurisdiction under section 6404(g). See, e.g., Fields v.

Commissioner, T.C. Memo. 2008-207, slip op. at 10 n.4; Matthews v.

Commissioner, T.C. Memo. 2008-126; Goode v. Commissioner, T.C. Memo.

2006-48. Comments in factually distinguishable situations are not controlling and,
                                        - 19 -

in any event, could be interpreted as implying that section 6404(h) applied to

claims for suspension of interest in other circumstances, i.e., where the interest had

been assessed and for years after the effective date. To the extent that respondent

relies on history, we conclude that the history relied on has been undermined by

the enactment of judicial review provisions now found in section 6404(h). See

Miller v. Commissioner, 310 F.3d at 643.

      We see no merit in respondent’s reliance on the use of “shall” in section

6404(g) to argue against reviewability of the IRS decision with respect to

suspension of interest. The use of “shall” in section 6404(e)(2), for example, does

not preclude review in this Court of administrative decisions under that section.

See Allcorn v. Commissioner, 139 T.C. 53, 66 (2012); Pettyjohn v. Commissioner,

T.C. Memo. 2001-227.

      Third, respondent’s position ignores a strong presumption that the actions of

an administrative agency are subject to judicial review. See United States v.

Winthrop Towers, 628 F.2d 1028, 1032, 1035 (7th Cir. 1980); Roski v.

Commissioner, 128 T.C. 113, 122 (2007); Estate of Gardner v. Commissioner, 82
T.C. 989, 994 (1984).

      In Estate of Gardner, we held that the Court has jurisdiction to review denial

of an extension of time for filing an estate tax return under section 6081(a). We
                                        - 20 -

first looked to the overall statutory scheme to see whether it disclosed any basis

for inferring “nonreviewability”. Estate of Gardner v. Commissioner, 82 T.C.
996. We see no such basis in section 6404. Second, we concluded that there were

ascertainable standards upon which to base our review. Id. at 997. Section

6404(g) sets out specific guidelines for suspension of interest. The Court is well

equipped to make the factual determinations required under that provision. Next,

in Estate of Gardner, we concluded that the action of the IRS with respect to

requests for extensions of time for filing were a suitable subject for judicial review

because “[t]here is nothing to suggest that respondent’s exercise of discretion * * *

involves any agency expertise beyond the competence of courts.” Id. at 997-998.

We see no special factors with respect to suspension of interest distinguishing it

from other issues over which this Court has jurisdiction. Finally, we commented

that our review of an IRS action denying the request of the taxpayer would not

impair the Commissioner’s ability to carry out congressionally assigned duties. Id.

at 998. The same comment applies in this case.

      For the foregoing reasons, we hold that denials of interest suspension under

section 6404(g) are not excluded from judicial review in this Court under section

6404(h).
                                        - 21 -

Final Determination

      Respondent’s moving papers refer to the statements in Letters 2289 that the

letters were not the IRS’ final determination and that the administrative

proceedings involving petitioners’ claim for abatement under section 6404(e) are

ongoing. Thus, respondent argues petitioners’ petition is premature.

      Petitioners cite Gray v. Commissioner, 138 T.C. 295 (2012), aff’d, 723 F.3d
790 (7th Cir. 2013), for the holding that a final determination need not be made by

a formal letter stating that it is a final determination. The Court dismissed as

meritless respondent’s suggestion that there was no final determination “because it

did not occur in connection with a stand-alone request for interest abatement under

section 6404 or because it was not made on a Letter 3180, Final Determination

Letter for Fully Disallowing an Interest Abatement Claim”. Id. at 304; see also

Cooper v. Commissioner, 135 T.C. 70, 75 (2010) (holding that jurisdiction is

established when the Commissioner issues a written notice embodying a

determination without regard to the name or label of the document).

      The Letters 3477 sent to petitioners denied their claim to interest suspension

and took the position that petitioners could not petition this Court for judicial

review. Thus, if upheld by the Court, the IRS denial of interest suspension and

disavowal of the right to judicial review under section 6404(h) would leave
                                        - 22 -

petitioners with no further recourse, which is a final determination. Although the

contemporaneous Letters 2289 anticipated further proceedings with respect to the

claim for abatement under section 6404(e) for unreasonable errors and delays by

the IRS, the claim based on section 6404(g) is severable to the extent that it relies

only on the periods established for the IRS to contact the taxpayer with regard to a

tax liability. See Gray v. Commissioner, 138 T.C. 305. If petitioners had

delayed filing a petition under section 6404(g), respondent might argue that the

petition was untimely under section 6404(h)(1) because it was not brought within

180 days of the letters rejecting their claim for interest suspension. See sec.

6404(h)(l). We conclude that the Letters 3477 were final determinations for

jurisdictional purposes under section 6404(h).

Section 7430(c)(4)(A)(ii)

      Respondent’s motion argues that there is “no evidence” to support

petitioners’ allegations that they meet the net worth requirements of section

7430(c)(4)(A)(ii) or that they are a “prevailing party” entitled to bring an action

under section 6404(h). Respondent thus asserts that the petition is premature.

      Respondent’s reference to “prevailing party” is anomalous in this context,

because there would be no interest accruing on a tax liability to the extent that

taxpayers prevail on an underlying issue. We infer, therefore, that the
                                        - 23 -

incorporation into section 6404(h) of section 7430(c) requirements refers only to

net worth requirements set forth in 28 U.S.C. sec. 2412(d). See Estate of Kunze v.

Commissioner, T.C. Memo. 1999-344.

      Respondent also contends that we should disregard the affidavits and net

worth statements of petitioners as unreliable. Respondent acknowledges that in

the case of a husband and wife, the net worth test is applied to each separately.

See Hong v. Commissioner, 100 T.C. 88, 91 (1993). Respondent also

“acknowledges that the current state of the law is to use acquisition cost, adjusted

for depreciation, rather than fair market value to compute net worth.” See

Swanson v. Commissioner, 106 T.C. 76, 94-97 (1996). However, respondent

asserts that fair market value is the better standard to use rather than acquisition

cost, citing Powers v. Commissioner, 100 T.C. 457, 483-484 (1993) (accepting

fair market values which had declined significantly from acquisition costs), aff’d

in part, rev’d in part, 43 F.3d 172 (5th Cir. 1995), and section 301.7430-5(g)(1),

Proposed Income Tax Regs., 74 Fed. Reg. 61589-01, 61595-61596 (Nov. 25,

2009). Neither Powers, a case decided before Swanson, nor a proposed regulation

changes the existing law on this subject. We decline to do so in a case in which

the relevant facts have not been determined.
                                         - 24 -

      The petition alleges that petitioners meet the requirements of section

7430(c)(4)(A)(ii). Such an allegation is required in the petition and is inherently

subject to proof, but “evidence” is not appropriately included in a petition. See

Rule 281(b)(5). Petitioners’ net worth and other qualifications to maintain an

action under section 6404 are better decided in subsequent proceedings in which

evidence may be taken. See Gray v. Commissioner, 138 T.C. 306. We decline

to disregard the pleading and affidavits on the present record.

      Although petitioners’ entitlement to bring this action and to suspension of

interest may be subject to further obstacles, we conclude that the Court has

jurisdiction under section 6404(h) to review denials of interest suspension under

section 6404(g) and that the IRS Letters 3477 contained final determinations

sufficient to give the Court jurisdiction in this case.


                                                  An order denying respondent’s

                                         motion to dismiss will be issued.